BARNARD, P. J.
Upon the appeal from the order of July 22, 1893, we come to the conclusion that a court of general jurisdiction could, by an order, enjoin a defendant from interference with the execution of regular process for the delivery of the possession of land under a judgment; that such an order would be upheld under the general provisions of a court to prevent injustice. There could never be a final settlement of a dispute if, after possession was delivered under an execution, the dispossessed party could re-enter by force. A person who interferes with process is punishable by proceedings for a contempt, if his acts defeat or impair the rights of another. King v. Barnes, 113 N. Y. 476, 21 N. E. 182. The order should be affirmed, with costs and disbursements.
Appeal from Order Denying Motion to Vacate Order.
BARNARD, P. J.
On the 26th of June, 1893, by virtue of an execution in this case, the plaintiff was put into the possession of certain premises at City Island, in Westchester county. On the 17th of July, 1893, the defendant Piepgras entered upon the premises by force, removed a structure erected for the shelter of plaintiff’s employes, and threw it in the waters of Long Island sound. Violent threats preceded this seizure of the possession, and followed it. On this state of facts, the court, upon notice, granted ah injunction restraining Piepgras from all resistance to the enforcement of the execution herein, and from interfering, in any way, with the possession of the premises in question. The appellant, Piepgras, claims that the order restraining the appellant was unauthorized by law, and that the plaintiff has no remedy to enforce a judgment, except by an execution. The execution failed to answer his purpose, and the question is whether a new action in ejectment is necessary, which would be endless, or whether the court can prevent, in this action, interference with the due and orderly execution of its process. The execution would be sufficient in ordinary cases, but here it is not permitted to have its effect. The court has power to prevent a failure of justice, and can punish, for a contempt, any disobedience of its process. Why not make an order that a party desist from interference with process, and that he reinstate a possession given under it, before enforcing obedience to the process by punishment? The order should therefore be affirmed," with costs and disbursements. All concur.